                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 UNITED STATES OF AMERICA,
        Plaintiff,

 v.                                                         No. 95-CR-159

 THADDIUS CHRISTOPHER GOINS,
       Defendant.


      Defendant’s Unopposed Motion for First Step Act Resentencing and
                        to View Sealed Documents

      Thaddius Christopher Goins moves this Court for resentencing under the First

Step Act. Mr. Goins also requests that counsel for both parties be granted permission

to view the following sealed documents for purposes of resentencing:

            Docket Entry No.                                Document
                    117                              Final Presentence Report
                    155                          Sealed Supp. Addendum to PSR
                    253                               Sealed Motion by USA
                    256                                    Sealed Order
                    259                            Sealed Amended Judgment
                    285                             Sealed Addendum to PSR
I.    Background

      Mr. Goins was indicted in 1995 on one charge of conspiring to possess with in-

tent to distribute more than 50 grams of cocaine base (i.e., “crack”), and one charge of
aiding and abetting the possession with intent to distribute more than 50 grams of co-

caine base. At the time, both counts were subject to a mandatory minimum term of ten

years in prison and an enhanced maximum of life under 21 U.S.C. § 841(b)(1)(A)(iii).

In October 1995, after a seven-day trial, a jury found Mr. Goins guilty on both counts.

          For purposes of sentencing, Mr. Goins was held accountable for 2.9 kilograms of

cocaine base. 1 At the time, that quantity triggered a base offense level of 38. After a two-

level firearm enhancement and a two-level manager/leader enhancement, see Thomas,

120 F.3d at 574-75, Mr. Goins’ total offense level settled at 42. See Judgment at 6 (docket

entry 158). This level, combined with a criminal history category of IV, generated a

Guidelines range of 360 months to life. Id. In February 1996, the Court sentenced Mr.

Goins to concurrent terms of 380 months’ imprisonment and five years of supervised

release. Id. at 1-3. In January 2004, the Court granted a government Rule 35 motion

and reduced Mr. Goins’ sentence to 336 months. See May 13 Order at 1; see also Docket

Entries 253, 256, 259.



      1
        This amount is referenced in the Fifth Circuit opinion in Mr. Goins’ direct appeal, United States
v. Thomas, et al., 120 F.3d 564, 569 (5th Cir. 1997), Mr. Goins’ brief in that appeal, Brief for Appellant
at 23, United States v. Goins, No. 96-20096, 1996 WL 33497661, at *23, and this Court’s earlier, now-
withdrawn order. See Order Denying Sentence Reduction at 2, United States v. Goins, No. 95-cr-159
(S.D. Tex. May 13, 2019) (May 13 Order), withdrawn by Order Appointing Counsel, Withdrawing May
13 Order, and Granting Leave to Move for Resentencing, United States v. Goins, No. 95-cr-159 (S.D.
Tex. July 2, 2019) (July 2 Order).

                                                        2
         In 2008 and 2010, Mr. Goins twice sought, and was twice denied, a sentence

reduction under 18 U.S.C. § 3582(c)(2) based on the 2007 amendments to the drug

guideline. See May 30, 2008 Order Denying Reduction at 1 (docket entry 275); July 21,

2010 Memorandum and Order Denying Reduction (docket entry 280). 2 On April 21,

2015, the probation officer sua sponte filed a sealed addendum to the presentence re-

port, likely discussing Mr. Goins’ eligibility for a Section 3582(c)(2) reduction based on

the 2014 “drugs minus 2” amendment to the drug guideline. See Docket Entry 285. On

May 7, 2015, “upon motion of . . . the court,” this Court entered an order denying any

reduction. See May 2015 Order Denying Reduction at 1 (docket entry 286). On July 13,

2015, after the order denying any reduction, Mr. Goins filed a pro se motion for a Sec-

tion 3582(c)(2) reduction in light of the 2014 amendments. See Docket Entry 287. No

further action was taken by the Court. In April of 2016, Mr. Goins filed a letter request-

ing an update on the status of his July 2015 motion. See Docket Entry 289. Again, the

Court took no action.

         On January 29, 2019, Mr. Goins, again acting pro se, filed another motion to

reduce his sentence under Section 3582(c)(2), cursorily invoking the First Step Act of



     2
       The docket text erroneously characterizes the 2008 order as one “reducing sentence pursuant
to 18 USC 3582.” The documents cited above clearly state that the 2008 reduction motion was denied.

                                                    3
2018 (discussed in detail below) and the previously unapplied 2014 Guidelines amend-

ments. See Pro Se Reduction Motion at 1-3 (docket entry 290). Mr. Goins did not re-

quest counsel, and none was appointed. On May 13, 2019, this Court denied the mo-

tion in a written order, concluding that Mr. Goins “is not eligible for a reduced sen-

tence” under the First Step Act in light of the quantity of cocaine base for which he was

held accountable at sentencing. See May 13 Order at 2. Prior to reaching that conclu-

sion, the order stated, counterfactually, that Mr. Goins’ sentence was further reduced

from 336 months to 302 months “[i]n November 2015” on “a Motion for Sentence

Reduction under” Section 3582(c)(2). Id. at 1.

      On June 12, 2019, Mr. Goins filed a motion asking this Court to reappoint the

Federal Public Defender as his counsel, to withdraw its May 13 Order, and grant him

leave to file a renewed motion for resentencing. See generally Docket Entry 292 at 1-18.

As to the second request, Mr. Goins contended that the prior order should be set aside

because (1) it contained a material factual error (his sentence had not been reduced a

second time in November 2015) and, (2) the conclusion that he was ineligible for relief

under the First Step Act was contrary to the Act’s plain language. See id. at 7-12. In

support of the third request, Mr. Goins explained that compelling reasons exist militat-

ing in favor of the Court exercising its discretion to impose a reduced sentence under


                                                 4
the Act. See id. at 12-16.

       In an order entered on July 2, 2019, this Court appointed the Federal Public

Defender to represent Mr. Goins going forward, withdrew its May 13 Order, and

granted leave to move again for resentencing. See July 2 Order at 1. The Bureau of Pris-

ons’ website currently lists Mr. Goins’ release date as July 29, 2020.

III.   The Court should hold a hearing to impose a reduced sentence under the
       First Step Act.

       Mr. Goins is eligible for resentencing under Section 404(a) of the First Step Act,

and there are compelling reasons that favor reducing his sentence under Section 404(b)

of the Act. Accordingly, the Court should order a hearing for the purpose of determin-

ing whether, and to what extent, to exercise its discretion to impose a reduced sentence.

       A.     The Fair Sentencing Act and the First Step Act

       In 2010, Congress enacted the Fair Sentencing Act, which reduced the disparity

between crack and powder cocaine in federal sentencing by increasing the threshold

amounts required to trigger mandatory minimum and enhanced maximum sentences

for crack offenses. To trigger the penalties Mr. Goins was subject to—i.e., a mandatory

minimum prison term of ten years, a maximum prison term of life, and a minimum

five years of supervised release—a crack offense must now involve more than 280 grams,

rather than the prior threshold of 50 grams or more. See 21 U.S.C. § 841(b)(1)(A)(iii).

                                                5
The 2010 Act also increased the amount of crack cocaine needed to trigger a five-year

mandatory minimum sentence, 40-year maximum, and a minimum four-year term of

supervised release from 5 to 28 grams. See id. § 841(b)(1)(B)(iii). And offenses involving

less than 5 grams now subject defendants to a maximum of only twenty years in prison

and a minimum of three years of supervised release. See id. § 841(b)(1)(C). Because Con-

gress neglected to make the Fair Sentencing Act retroactive, these changes applied only

to individuals sentenced after the new law became effective on August 3, 2010. See

United States v. Doggins, 633 F.3d 379, 384 (5th Cir. 2011).

       On December 21, 2018, Congress passed the First Step Act. Section 404 of the

First Step Act makes the penalty provisions of the Fair Sentencing Act discussed above

retroactive and gives district courts the discretion to reduce a defendant’s sentence as if

the 2010 changes were in effect at the time of the offense. In full, Section 404 provides:

       (a) Definition of Covered Offense.—In this section, the term “covered of-
       fense” means a violation of a Federal criminal statute, the statutory penal-
       ties for which were modified by section 2 or 3 of the Fair Sentencing Act
       of 2010 (Public Law 111–220; 124 Stat. 2372), that was committed before
       August 3, 2010.

       (b) Defendants previously sentenced.—A court that imposed a sentence for
       a covered offense may, on motion of the defendant, the Director of the
       Bureau of Prisons, the attorney for the Government, or the court, impose
       a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of
       2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the time the
       covered offense was committed.
                                                6
       (c) Limitations.—No court shall entertain a motion made under this sec-
       tion to reduce a sentence if the sentence was previously imposed or previ-
       ously reduced in accordance with the amendments made by sections 2 and
       3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372)
       or if a previous motion made under this section to reduce the sentence
       was, after the date of enactment of this Act, denied after a complete review
       of the motion on the merits. Nothing in this section shall be construed to
       require a court to reduce any sentence pursuant to this section.

Section 404, First Step Act of 2018, Pub. L. No. 115-391, 132 Stat 5194 (2018).

       B.     Mr. Goins is eligible for resentencing under the First Step Act.

       To be eligible for relief under Section 404 of the First Step Act, a defendant must

have been convicted of a “covered offense.” First Step Act § 404(b). A “covered offense”

is “a violation of a Federal criminal statute, the statutory penalties for which were mod-

ified by section 2 or 3 of the Fair Sentencing Act of 2010 . . ., that was committed before

August 3, 2010.” Id. § 404(a). And Section 2 of the Fair Sentencing Act modified the

penalties for, inter alia, violating 21 U.S.C. § 841(b)(1)(A)(iii). See Pub. L. No. 111-220,

124 Stat. 2372. This Court recently joined the chorus of federal district courts that have

concluded that the plain language of Section 404(a) conditions First-Step-Act eligibility

solely on the defendant’s prior statute of conviction, without regard to the amount of

crack for which he was held accountable at sentencing. See Memorandum and Order at

10, United States v. White, No. 99-cr-628-04 (S.D. Tex. July 17, 2019) (Rosenthal, J.) (White

Order); see also id. at 4-5 n.1, 4-8 (collecting and discussing cases so holding).
                                                 7
      Because this conclusion is on all fours with Mr. Goins’ argument on this issue in

the prior June 12 motion, see Docket Entry 292 at 9-12, he will not belabor the point

here. Section 404(a) “bases eligibility on what is charged in the indictment, not on the

defendant’s offense conduct,” White Order at 10, and both of Mr. Goins’ convictions

were for charged violations of Section 841(b)(1)(A)(iii). See Judgment at 1 (docket entry

158). Therefore, Mr. Goins convictions were for “covered offense[s]” under Section

404(a) and he is eligible to seek relief under Section 404(b).

      C.     The Court should impose a reduced sentence.

      Mr. Goins has been in federal custody since July 14, 1995. His 380-month sen-

tence was imposed in 1996—when the statutory and Guidelines penalties for his offenses

were keyed to the infamous 100-to-1 crack-to-powder sentencing ratio. That ratio is now

universally derided as unduly harsh, unfair, arbitrary, and even racially biased. See Kim-

brough v. United States, 552 U.S. 85, 95-100 (2007) (detailing the history and criticisms

of the crack/powder disparity); Dorsey v. United States, 567 U.S. 260, 268-69 (2012) (sum-

marizing same). The Fair Sentencing Act eliminated the 100-to-1 ratio on a prospective

basis in 2010, see Dorsey, 567 U.S. at 269, and the overriding policy goal of Section 404

of the First Step Act is to provide courts a mechanism to redress the inequities that

disparate ratio visited on the class of individuals—like Mr. Goins—who were sentenced


                                                8
before the 2010 changes. In other words, the Act gives this Court the discretion to reas-

sess Mr. Goins’ sentence in light of the punishment the law would recommend if he

committed his offense today. And for the reasons that follow, Mr. Goins can make a

strong case in favor of the Court exercising its discretion to impose a reduced sentence.

      For one, under current law, Mr. Goins’ offenses would be subject to a lower Sen-

tencing Guidelines range. As noted above, prior to a series of retroactive amendments

to the drug guideline, Mr. Goins’ total offense level of 42 and criminal history category

of IV cemented his range at 360–life. But under the 2018 Guidelines, the base level for

at least 2.8 but less than 8.4 kilograms of cocaine base is only 34. See USSG §

2D1.1(a)(5), (c)(3). Therefore, even assuming that both of Mr. Goins’ original enhance-

ments and his criminal history category IV designation would still be appropriate, a

reduced total offense level of 38 would yield a range of 324–405 months—well below

the range to which Mr. Goins’ initial 380-month sentence was originally anchored.

      Importantly, the lower Guidelines range changes the benchmark not only for the

Court’s original sentencing decision but also for its subsequent discretionary reduction

pursuant to the government’s Rule 35 motion. The 380-month sentence the court orig-

inally imposed was 20 months above the low end of the 360–life range. And the 2004

reduction (to 336 months) was anchored to that 380-month term. Accordingly, it makes


                                               9
sense to recalibrate the degree of the Rule 35 reduction based on a sentence anchored

to the lower, amended range.

       Even if the court retraced the same steps it previously took, starting from the

324–405 range the Guidelines would recommend today would make all the difference

for Mr. Goins. As noted, the Court originally sentenced Mr. Goins 20 months above

the low end, and then later reduced his sentence by 44 months under Rule 35. Follow-

ing the same path from the current Guidelines range would lead to a 300-month sen-

tence ([324 + 20] – 44). Given Mr. Goins’ current July 29, 2020, release date, that term

would be well below the 322-month sentence that (factoring in good-time credit) would

place him on time-served status. In other words, as of the filing of this motion, an overall

reduction of just 14 months would allow the Court to impose a reduced sentence of

time served.

       Several additional factors that have changed since the original sentencing deci-

sion are relevant to the Court’s balancing of the Section 3553(a) factors and militate in

favor of reducing Mr. Goins’ sentence. Foremost among those factors is that the law’s

understanding of the seriousness of crack-cocaine offenses has changed. As noted, it is

now universally recognized that the penalties the law previously applied to cocaine base,




                                                10
as opposed to powder cocaine, did not accurately reflect the seriousness of the underly-

ing conduct. See Kimbrough, 552 U.S. at 95-100. Mr. Goins’ offense was certainly serious,

and he was appropriately punished more severely than his co-defendants according to

his role. 3 But the lens through which Mr. Goins’ offense is viewed today is drastically

different than the lens through which the Court peered in 1996.

         Further, Mr. Goins anticipates that, if granted resentencing, he will be able to

produce certificates demonstrating that he has made productive use of his time during

the nearly 24 years he has been incarcerated.4 This Court has the discretion to consider

this kind of positive post-sentencing conduct in balancing the Section 3553(a) factors,

see Pepper v. United States, 562 U.S. 476, 490-91 (2011), and several other district courts

have done just that in imposing reduced sentences under the First Step Act. See Docket

Entry 292 at 15-16 (citing, e.g., United States v. Brown, No. CR073541, 2019 WL

1895090, at *3 (D. Minn. Apr. 29, 2019); United States v. Davis, No. 07-CR-245S, 2019

WL 1054554, at *3 (W.D.N.Y. Mar. 6, 2019); United States v. Fountain, No. 09-CR-00013-

MR-WCM-9, 2019 WL 637715, at *2 (W.D.N.C. Feb. 14, 2019)).



     3
     See Thomas, 120 F.3d at 569 (noting that Goins’ co-defendants received sentences of 292 months
(Thomas), 292 months (Harmon), and 235 months (Jackson), respectively).
     4
        Counsel hoped to attach copies of said certificates to this motion, but he has encountered
difficulties obtaining the certificates from Mr. Goins’ current facility.

                                                    11
      Finally, at the very least, Mr. Goins’ eligibility for retroactive application of the

lowered statutory penalties of the Fair Sentencing Act weighs in favor of this Court

reducing his term of supervised release from five years (the minimum term at the time

of original sentencing) to four years (the retroactively applicable minimum).

IV.   Conclusion

      Section 404 of the First Step Act grants broad discretion to reduce sentences

imposed under the excessively harsh penalty structure that Congress has now re-

nounced. Mr. Goins is deserving of such a reduction, and he respectfully asks this Court

to order a hearing to impose a reduced sentence. He further asks the Court to grant

counsel for both parties permission to view the sealed documents at docket entries 117,

155, 253, 256, 259, and 285, for purposes of these proceedings.

                                            Respectfully submitted,
                                            MARJORIE A. MEYERS
                                            Federal Public Defender
                                            Southern District of Texas

                                            s/ Evan G. Howze
                                            EVAN G. HOWZE
                                            Assistant Federal Public Defender
                                            Southern District Bar No. 2210314
                                            Texas Bar No. 24081579
                                            440 Louisiana Street, Suite 1350
                                            Houston, Texas 77002
                                            Counsel for Defendant


                                               12
                          CERTIFICATE OF CONFERENCE

       I certify that on July 24, 2019, counsel for the plaintiff, Assistant United States

Attorney Bryan K. Best, advised that the government is unopposed to Mr. Goins’ re-

quests for resentencing under the First Step Act and for permission to view the sealed

documents identified above.

                                             s/ Evan G. Howze
                                             EVAN G. HOWZE


                              CERTIFICATE OF SERVICE

       I certify that on July 24, 2019, a copy of this motion was served upon counsel for

plaintiff by notice of electronic filing.

                                             s/ Evan G. Howze
                                             EVAN G. HOWZE




                                               13
